Robinson, J.
(concurring specially)., On June 29th the contract in. question was made, and this action commenced. On June 30th the action was submitted to the district court. On July 1st an order was made overruling a demurrer to the complaint. On July 1st an appeal was-taken to the Supreme Court, and a motion made to advance the case. On July’ 3d, at 10 a. m., the case was argued and submitted to this court,, all in good record time.
The plaintiff brings this action to enjoin the state officers from making a contract in regard to the payment of soldiers’ bonuses. The real and manifest purpose of the action is not to enjoin the making of the contract, but to obtain a judgment of this court in favor of the proposed contract. This is a made-up case, a legal sham battle.
The complaint avers that on June 29, 1922, the Industrial Commission and the adjutant general contracted with the Minnesota Loan & Trust Company for the payment of soldiers’ bonus certificates; that the adjutant general approved and joined in the contract, which is to this effect: The trust company agrees to purchase soldiers’ bonus certificates to the amount of $6,500,000 for the cash price of 82 per cent, of the face value of the same; the money to be paid on certificates of the Industrial Commission and the adjutant general giving a list of the bonus certificates, showing that the same represents valid obligations of the state of North Dakota, under chap. 103, Laws of 1921, chap. 206, Laws of 1919, and chap. 55, Laws of Special Session of 1919; that no defense exists 01-will be interposed to the payment of such soldiers’ certificates as may be purchased by the company; that for the sum loaned the commission agrees to make notes to the company, dated July 1, 1922, each for $1,000 or multiples thereof, with ánterest at 6 per cent, payable semiannually; that, in making payment of the bonus certificates, preference must be given to certificates represented by the trust company over any other certificates now or hereafter issued under said statutes.
The agreement is lengthy, and it purports to be signed by the Industrial Commission, the several members of the Commission, the Governor, the adjutant general, and the trust company. There are several reasons for reversing the order and dismissing the action:
*1229(1) It is a sham case. It presents no legal dispute. While the plaintiff sues to enjoin the making of the contract, the real purpose of the action is to obtain a judgment sustaining the contract.
(2) There is no showing that the Industrial Commission has any power to make such a contract, and they have no such power.
(3) Another reason is that the constitutional validity of such bonus acts is not clear beyond question, and some courts hold against such acts on the ground that the legislature may not take the property of one citizen and give it to another person, or class of persons, however deserving they may be (People v. Westchester County Nat. Bank, 231 N. Y. 465, 132 N. E. 241, 15 A. L. R. 1344), but'in this case there is no occasion for passing on the constitutional validity of the several acts. If .it be conceded that the acts are all valid, and do authorize the levying and collection of taxes for the payment of the bonus, it must be conceded that the state was under no legal obligations to pass the acts or to pay the bonus. At best, the several bonus acts do constitute a gratuitous promise, which, however, laudable, any subsequent legislature may revoke and undo. There is no occasion for an extended argument, because: it is entirely clear on elementary principles, and on the reading of their dustrial commission statute,.that it has no power to make the contract-in question.
Hence the order overruling the demurrer is affirmed.